Citation Nr: 1438959	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  07-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board initially adjudicated the Veteran's claims in a September 2012 decision that denied service connection for left and right shoulder disorders.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Veteran and the Secretary of VA (the parties) filed a joint motion requesting the Court to vacate the September 2012 Board decision and remand the claims, as the parties agreed that the Board erred when it determined that that VA had met its duty to assist the Veteran by providing him with an adequate VA examination.  In June 2013, the Court granted the joint motion.

Although the Veteran and his representative submitted additional arguments and evidence in May 2014 that has not been considered by the RO in the first instance, there is no need to remand the claims for such consideration given that the decision below is favorable to the Veteran.   


FINDINGS OF FACT

1.  The Veteran's left shoulder disorder is etiologically related to his service-connected low back disability.

2.  The Veteran's right shoulder disorder is etiologically related to his service-connected low back disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claims herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) before the Board decides the claims.

Legal Criteria

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran claims that his current left shoulder and right shoulder disorders are caused or aggravated by his service-connected low back disability.  Specifically, he alleges that sleeping on his side in a fetal position for many years, as instructed by his doctor following his low back surgery, caused or aggravated his left and right shoulder disorders.  He also attributes his shoulder disorders to his use of crutches and canes for his back, which he asserts caused undue strain on his bilateral shoulders.

The medical evidence reflects current diagnoses of left shoulder degenerative joint disease, bursitis, and impingement syndrome and right shoulder rotator cuff tear, degenerative joint disease, and impingement syndrome.

There are multiple nexus opinions addressing whether the Veteran's left and right shoulder disorders are etiologically related to his service-connected low back disability.

Weighing against the claim is a November 2007 VA opinion stating that the Veteran's bilateral shoulder disorder was not caused by his service-connected low back disability.  As rationale for this opinion, the examiner highlighted that the Veteran's conditions are two different anatomical entities.  The examiner further stated that there is no evidence or medical literature indicating that lying over to one side can predispose to rotator cuff tear or shoulder impingement.  A December 2011 VA medical opinion also weighs against service connection in that the examiner essentially opined that it is less likely than not that the low back disability caused or aggravated the shoulder disorders.  In support of this opinion, the December 2011 VA examiner stated that the right and left shoulder disorders are different disease entities with different pathophysiological processes that are unrelated to each other.  The examiner further stated that there is no aggravation in this case.  Both the November 2007 and December 2011 VA examiners indicated that they reviewed the claims file.  However, the Board does not find these opinions to be the most persuasive evidence of record regarding the etiology of the claimed disorders.  The Board finds these opinions to be of limited probative value because neither examiner adequately addressed the Veteran's contentions essentially that his positional accommodations and use of assistive devices for his low back have caused undue strain on or aggravated his shoulders.  

In favor of the claim is a September 2013 opinion submitted by a private physician who reviewed the Veteran's in-service and post-service medical records, VA examination reports, and his contentions regarding the relationship between his shoulder conditions and his service-connected low back disability.  Following this review, the physician opined that it is more likely than not that the Veteran's bilateral shoulder disorders are related to his low back disability.  In agreement with the VA examiners, the physician acknowledged that the pathophysiology of the shoulder disorders differed.  However, the physician commented that the VA examiners did not take into account the cause and effect of the lumbar disability on the shoulder joints.  The physician highlighted that the Veteran requires the use of a cane and grab bars in the shower due to his low back disability, which the physician stated requires the Veteran to rely on his upper extremities more than usual to help him ambulate or rise from a seated position.  Given this, the physician concluded that the continued problems with the Veteran's back caused increased strain on his upper extremities, especially his shoulder joints, to help move his trunk.  The physician further commented that the Veteran likely uses other adaptive upper arm modalities or modifications given his continued back problems.  According to the physician, this extra strain on the shoulder joints more likely than not led to the Veteran's current bilateral shoulder tendonitis/bursitis/impingement.  The Board finds this opinion provided by the private physician to be the most probative evidence regarding the relationship between the claimed disorders and the service-connected disability, as it directly addresses the Veteran's contention and is supported by adequate rationale.  Therefore, the Board concludes that the September 2013 opinion supports a finding that the Veteran's left shoulder and right shoulder disorders were caused by his service-connected low back disability. 

Accordingly, the Board concludes that service connection for a left shoulder disorder and a right shoulder disorder is warranted.            


ORDER

Service connection for a left shoulder disability is granted.

Service connection for a right shoulder disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


